                                             Case 4:17-cv-04960-HSG Document 42 Filed 04/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS A. HAWTHORNE,                              Case No. 17-cv-04960-HSG
                                   8                      Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                              THIRD EXTENSION OF TIME TO
                                   9                v.                                        FILE SECOND AMENDED
                                                                                              COMPLAINT; REQUIRING
                                  10        A YANEZ, et al.,                                  COMPLIANCE WITH FED. R.
                                                                                              CIV. P. 8
                                  11                      Defendants.
                                                                                              Re: Dkt. No. 41
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff, an inmate at San Quentin State Prison (“SQSP”), has filed a pro se civil rights

                                  15   action under 42 U.S.C. § 1983 alleging that SQSP prison officials have violated his constitutional

                                  16   rights.

                                  17                                                DISCUSSION

                                  18   I.        Background
                                  19             On November 24, 2020, the Court screened the amended complaint and found that it stated

                                  20   certain cognizable claims against SQSP officials Fonseca, Yanez, Czajkowski, Davis, Deal,

                                  21   Hagens, Swensen, and Thomas, and ordered service on these defendants. Dkt. No. 30 at 16. The

                                  22   Court dismissed certain other claims with prejudice, Dkt. No. 30 at 15-16, and granted Plaintiff

                                  23   leave to amend two claims: Claim No. 1, that defendant Bensimon violated Plaintiff’s rights under

                                  24   the First, Eighth, and Fourteenth Amendments when she falsely accused Plaintiff of boarding up;

                                  25   and Claim No. 12, that defendant Stragalinos violated Plaintiff’s First Amendment right to access

                                  26   the courts when he assisted Defendants Fonesca and Yanez in unlawfully concealing Plaintiff’s
                                  27   property in the cell-extraction equipment room, Dkt. No. 30 at 16. The Court specifically

                                  28   instructed Plaintiff that he should not change the nature of this suit by alleging new, unrelated
                                             Case 4:17-cv-04960-HSG Document 42 Filed 04/15/21 Page 2 of 3




                                   1   claims in the second amended complaint. Dkt. No. 30 at 17. The Court has since granted Plaintiff

                                   2   two extensions of time to May 21, 2021, for a total of five additional months, to file a second

                                   3   amended complaint. Dkt. Nos. 34, 40.

                                   4   II.      Request for Third Extension of Time and to Expand Scope of Action

                                   5            Plaintiff is now requesting an additional sixty days to file his second amended complaint

                                   6   and leave to add four additional claims to his draft second amended complaint, which he describes

                                   7   as “quite lengthy.” Dkt. No. 41. Plaintiff’s requests are DENIED.

                                   8            The Court DENIES Plaintiff’s request to expand the scope of this action by alleging four

                                   9   additional claims. Plaintiff has not identified what these claims will allege, and has not shown

                                  10   good cause to expand the scope of this action.

                                  11            The Court DENIES Plaintiff’s request for an additional two months to submit a second

                                  12   amended complaint. Plaintiff has not shown good cause for the additional extension of time. The
Northern District of California
 United States District Court




                                  13   current deadline for the second amended complaint has allowed Plaintiff six months to prepare the

                                  14   second amended complaint, which is more than enough time to address the deficiencies identified

                                  15   in Claim Nos. 1 and 12.

                                  16   III.     Requiring Compliance with Fed. R. Civ. P. 8

                                  17            The Court reminds Plaintiff that Rule 8(a)(2) of the Federal Rules of Civil Procedure

                                  18   requires that the complaint set forth a “short and plain statement of the claim showing the pleader

                                  19   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although Plaintiff is proceeding pro se, he is still

                                  20   required to comply with the federal rules. See McNeil v. United States, 508 U.S. 106, 113 (1993)

                                  21   (federal rules apply to all litigants, including prisoners lacking access to counsel); see also

                                  22   Crawford–El v. Britton, 523 U.S. 574, 598 (1998) (encouraging “firm application” of federal rules

                                  23   in prisoner cases).

                                  24            In preparing a second amended complaint, Plaintiff must comply with Fed. R. Civ. P. 8,

                                  25   which requires only a “short and plain statement” of his claims. The failure to comply with Rule 8

                                  26   is a basis for dismissal that is not dependent on whether the complaint is without merit. McHenry

                                  27   v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996). Accordingly, even claims which are not on their

                                  28   face subject to dismissal under Rule 12(b)(6) may still be dismissed for violating Rule 8(a). Id.
                                                                                          2
                                          Case 4:17-cv-04960-HSG Document 42 Filed 04/15/21 Page 3 of 3




                                   1   (affirming Rule 8 dismissal of complaint that was “argumentative, prolix, replete with redundancy,

                                   2   and largely irrelevant” and providing an example of a properly-pleaded claim, which could be

                                   3   “read in seconds and answered in minutes”); see also Nevijel v. N. Coast Life Ins. Co., 651 F.2d

                                   4   671, 673–74 (9th Cir. 1981) (affirming Rule 8 dismissal of “verbose, confusing, and almost

                                   5   entirely conclusory” complaint consisting of 48 pages with 14 pages of addenda and 9 pages of

                                   6   exhibits and “equally . . . verbose, confusing, and conclusory” amended complaint consisting of 23

                                   7   pages with 24 pages of addenda); Washington v. Baenziger, 656 F.Supp. 1176, 1177 (N.D. Cal.

                                   8   1987) (dismissing complaint consisting of 86 pages plus 15 pages of exhibits, with 33 causes of

                                   9   action against 21 defendants, for failure to comply with Rule 8).

                                  10                                            CONCLUSION

                                  11          The Court DENIES Plaintiff’s request for an additional sixty days to file his second

                                  12   amended complaint and leave to add four additional claims to his draft second amended
Northern District of California
 United States District Court




                                  13   complaint. ECF No. 41. Plaintiff is ordered to file a second amended complaint by May 21, 2021.

                                  14   The second amended complaint must comply with Fed. R. Civ. P. 8. Failure to file a second

                                  15   amended complaint by this date will result in the first amended complaint remaining the operative

                                  16   complaint and this action proceeding on the claims found cognizable in the November 24, 2020

                                  17   screening order.

                                  18          This order terminates ECF No. 41.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 4/15/2021

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
